Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
CONDUCTOR CLAMPING SPRING WITHIN A TERMINAL BLOCK

Claim Objections
Claim 23 states in part; “the outer surface”, “the manual operating section”, “the longitudinal direction” and “the third busbar section” each lacking antecedent basis.
Claim 23 also states “a second busbar section”  where claim 1, from which claim 23 ultimately depends, provides antecedent basis for a second busbar section, therefore it is unclear if claim 23 is referring to the same second busbar section or attempting to introduce another second busbar section.
Correction or clarification required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. (PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26)
 An web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of copending Application No. 17/035 221 [filed 9/28/2020] in view of Lorenschat et al.  (DE 1020 1211 0895).  
Claim 1 of 17/035 221 recites each of the attributes in claims 1 and 2, albeit with a more narrow scope.
However 17/035 221 does not recite details of the busbar pertaing to the first and second busbar sections, bent area, slot-shaped recess and first clamping point.
The teachings of Lorenschat et al. support that it is known in the art to fashion a         busbar 4 with a first busbar section [Figs. 9, 10] at which a first clamping point 10 of a first conductor connection [within 11] of the conductor connection terminal is formed, and has a second busbar section [at 6], and  the first busbar section [at 10] is connected to the second busbar section via a bent area of the busbar in which the busbar is bent [Figs. 9, 10] and  the busbar 4 has a slot-shaped recess 36 which is surrounded on the circumference by the material of the busbar and extends from the second busbar section across the bent area into the first busbar section [Fig. 10].


 to the claimed limitations of the copending application for the purpose of providing positive electro-mechanical engagement between the elements within the analogous conductor connection terminal.         

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of copending Application No. 17/035 277 [filed 9/28/2020] in view of Lorenschat et al.  (DE 1020 1211 0895) for the same reasons set forth above with respect to copending Application No. 17/035 221.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1 and 5 of copending Application No. 17/035 384 [filed 9/28/2020] in view of Lorenschat et al.  (DE 1020 1211 0895) for the same reasons set forth above with respect to copending Application No. 17/035 221; where claim 5 of 17/035 384 further recites a slot-shaped recess in the busbar.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1 of copending Application No. 17/035 180 [filed 9/28/2020] in view of Lorenschat et al.  (DE 1020 1211 0895) for the same reasons set forth above with respect to copending Application No. 17/035 221.





Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17, 18 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
The structural relationship stated in Claim 17 is unclear.  Is it the spring driver portion of the operating lever or the clamping spring that is arranged in the bent area of the busbar?  Furthermore, “arranged in the bent area” of the busbar implies an additional feature of the busbar itself different attributes within the device.
Claim 18 is an incomplete statement; “the busbar has a conductor lead-through opening into which the contact leg and the clamping tongue.”  into which the contact leg and the clamping tongue. . . what?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 15-17, 20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lorenschat et al.  (DE 1020 1211 0895) ids filed Feb. 3, 2021.

With respect to Claims 1, 2, 15, 16 and 22; Lorenschat et al. [Fig. 5] discloses a conductor connection terminal comprising: an insulating material housing 2; a busbar 4; a clamping spring 3; and an operating lever 30 which is received in the insulating material housing adapted to be pivoted between an open position [Fig. 6] and a closed position  [Fig. 5],  the operating lever 30 interacts with the clamping spring 3,  the busbar 4 has a 10 of a first conductor connection [within 11] of the conductor connection terminal is formed, and has a second busbar section [at 6], and  the first busbar section [at 10] is connected to the second busbar section via a bent area of the busbar in which the busbar is bent [Figs. 9, 10] and  the busbar 4 has a slot-shaped recess 36 which is surrounded on the circumference by the material of the busbar and extends from the second busbar section across the bent area into the first busbar section [Fig. 10].

With respect to Claims 3-7; Lorenschat et al. discloses the clamping spring 3 has a clamping leg 9, a contact leg 5, a spring arch 7 adjoining the contact leg, and  the clamping leg adjoins the spring arch, an operating arm 13  which projects from the clamping leg 9, the clamping leg has a clamping tongue [free end of 9], and  the operating lever cooperates [at 16] with the operating arm [at 15] to move the clamping tongue [free end of 9].

With respect to Claim 17; Lorenschat et al. discloses the operating lever 30 has a spring driver 16 for actuating the clamping spring 3 which at least in the closed position [Fig. 5]  

With respect to Claim 20; Lorenschat et al. discloses the conductor connection terminal has a second conductor connection 26, for connecting a second electrical conductor [0079],  is electrically conductively to the first conductor connection [within 11] via a connecting element 35.



With respect to Claim 21; Lorenschat et al. discloses the first busbar section [at 10] extends towards its free end [Fig. 10] in a direction facing away from the operating         lever 30.

With respect to Claim 24; Lorenschat et al. discloses in the closed position [Fig. 5], the operating arm 13 initially runs along [extend an imaginary line along 13] the first busbar section [at 10] starting from the clamping leg 9 and projects beyond the bent area, in particular when no electrical conductor is clamped to the first clamping point [Fig. 5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 12-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenschat et al.  (DE 1020 1211 0895) ids filed Feb. 3, 2021 in view of Dyck       (DE 1020 1611 8331) ids filed Feb. 3, 2021.

With respect to Claims 8, 9 and 12-14; Lorenschat et al. shows the operating lever having pivoting range [Figs. 5, 6] in the second busbar section [terminating at 6].
	However Lorenschat et al. does not show or teach the operating lever is supported on the busbar.
	Dyck shows an analogous device 1 comprising an operating lever 5 supported on a busbar 3, the operating lever has a contour 63 adapted to the curvature of the bent   area 31, which in the open position of the operating lever [Fig. 5] rests on the upper side 31 designed such that the busbar 3, starting from the analogous second busbar section 30, is initially bent concavely with a first radius and then merges into a convex bent area with a second radius [left of 31] the bent area is designed such that the busbar 3 merges directly from the first radius into the second radius without a non-bent portion interposed therebetween [Fig. 6], the bent area 31 forms a section which is raised in relation to the regions 33 of the busbar adjoining it.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operating lever and busbar of Lorenschat et al. such that the operating lever is supported by the busbar having complimentary contours as shown by Dyck in order to produce a latching mechanism to serve in holding the operating lever in an open position during connection of a conductor thus alleviating frustration for the end user. 

With respect to Claim 23; Lorenschat et al. shows in the closed position [Fig. 5], the outer surface of the manual operating section 33 runs in the longitudinal direction of the operating lever 30 essentially parallel to a second busbar section [at 6]. 
However Lorenschat et al. does not show or teach the second busbar section connects the first busbar section to the third busbar section.
Dyck shows an analogous device 1 comprising an operating lever 5 in the closed position [Fig. 6] the outer surface of the manual operating section 50 runs in the longitudinal direction of the operating lever 5 essentially parallel to a second busbar section 30 connects the first busbar section 32 to the third busbar section [left of 31].


. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenschat et al.  (DE 1020 1211 0895) ids filed Feb. 3, 2021 in view of Turkekole      (DE 1020 1511 8032) ids filed Feb. 3, 2021.
Lorenschat et al. shows the contact leg 5 is supported on the busbar [at 6] in the first busbar section.
However Lorenschat et al. does not show the contact leg is supported in the first busbar section of the busbar.
Turkekole [Fig. 36a] shows an analogous device 1 where the analogous contact leg 19 is supported in the first busbar section 16 of the busbar with an interior angle ranging from 105 to 165 formed between the first busbar section 16 and the second busbar section via the bent area.
That which is shown in Lorenschat et al. and the difference therein and disclosed by Turkekole are matters pertaining to shape and position, neither of which produce a new mechanical effect or advantage considered to constitute “invention” whereby there is a novel and/or unobvious result which would have patentable significance.
There appears to be no evidence of unique intuition or genius that distinguishes the claimed invention from being a mere permutation of that which is known and further derived from ordinary mechanical skill or craftsmanship whereby there is a novel and/or unobvious result which would have patentable significance.
 to modify the shape and or position of the busbar and clamping spring based on other design constraints while maintaining electro-mechanical continutiy given the Applicant has not disclosed any criticality of the arrangement or that such an arrangement solves any stated problem and it appears that the invention would perform equally well with either configuration.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenschat et al.  (DE 1020 1211 0895) ids filed Feb. 3, 2021 in view of                Steinhage et al. (EP 2 491 619) translation attached.
Lorenschat et al. shows the busbar 3,  a contact leg 5 and clamping tongue [free end of 9].
However Lorenschat et al. does not show the busbar has a conductor lead-through opening with wall sections on all sides 
	Steinhage et al. shows an analogous device 10 having a busbar [22 - Fig. 13] with a conductor lead-through opening 24 with wall sections 26 which protrude from the busbar plane on all sides and form a material passage (opening) 24.    
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the busbar of Lorenschat et al. to include a conductor lead-through opening with wall sections protruding from the busbar plane on all sides as shown by Steinhage et al. for the purpose of providing more reliable contact and tighter fit at that juncture of the conductor connection terminal.     




Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833